Filed 6/4/21 P. v. Mathis CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074933

 v.                                                                      (Super.Ct.No. CR50362)

 WILLIAM HENRY MATHIS III,                                               OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Ronald L. Taylor, Judge.

(Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant to

art. VI, § 6 of the Cal. Const.) Affirmed with directions.

         Jean Ballantine, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra and Rob Banta, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.




                                                         1
Swenson, Felicity Senoski and Lynne G. McGinnis, Deputy Attorneys General, for

Plaintiff and Respondent.

       In 1994, defendant and appellant William Henry Mathis III was convicted of first

degree felony murder, the jury found true a robbery-murder special circumstance

allegation, and the trial court sentenced him to life without the possibility of parole; in

1996, this court affirmed the judgment. (People v. Mathis (July 30, 1996, E015611)

[nonpub. opn.] (Mathis).) In 2019, defendant petitioned for resentencing pursuant to

Penal Code1 section 1170.95 (Stats. 2018, ch. 1015, § 4), a statute recently enacted by

Senate Bill No. 1437 (2017-2018 Reg. Sess.).2 The trial court granted a motion to

dismiss the petition, finding that defendant was not eligible for relief because he was a

major participant in the felony murder and acted with reckless indifference to human life

during its commission. We affirm.




       1   Undesignated statutory references are to the Penal Code.

       2  “Senate Bill 1437 ‘amend[ed] the felony murder rule and the natural and
probable consequences doctrine, as it relates to murder, to ensure that murder liability is
not imposed on a person who is not the actual killer, did not act with the intent to kill, or
was not a major participant in the underlying felony who acted with reckless indifference
to human life.’ (Stats. 2018, ch. 1015, § 1, subd. (f).) . . . [S]ection 1170.95 . . . provides
a procedure by which those convicted of murder can seek retroactive relief if the changes
in the law would affect their previously sustained convictions. (Stats. 2018, ch. 1015,
§§ 2-4.)” (People v. Larios (2019) 42 Cal.App.5th 956, 964, review granted Feb. 26,
2020, S259983.)

                                           2
                   I. PROCEDURAL BACKGROUND AND FACTS3

       In the process of robbing a video store in June 1993, defendant and a codefendant

shot and killed the clerk. According to a customer, the two were in the store when he left

around 9:48 p.m. The clerk’s friend arrived at the store a little after 10:00 p.m. and heard

a “pop.” She saw defendant standing behind the counter and the codefendant standing in

the doorway to the storeroom. As she walked toward the counter, the two men left

through the back door. The friend found the clerk lying on the bathroom floor in the back

area of the store and called 911 around 10:15 p.m. The clerk died as the result of three

gunshot wounds to the head. (Mathis, supra, E015611.)

       Defendant and his codefendant were apprehended in the early morning hours the

next day, and gunshot residue samples were taken from their hands. The tests on swabs

taken from defendant were inconclusive; however, residue from the gloves found in his

back pants pocket was consistent with someone having worn those gloves while firing a

gun or handling a recently fired gun. Defendant and his codefendant went to the video

store with the “tools” to commit a robbery—a pillowcase to carry the money, gloves to

conceal fingerprints, and a gun to scare or, if necessary, kill the store clerk. (Mathis,

supra, E015611.)




       3  The underlying facts of defendant’s murder conviction are not relevant to our
analysis, so we recount them briefly, taking them from our nonpublished opinion in
defendant’s direct appeal, Mathis, supra, E015611. (See People v. Lewis (2020)
43 Cal.App.5th 1128, 1134, 1138, review granted Mar. 18, 2020, S260598 [In
determining the sufficiency of a section 1170.95 petition, the court may review the record
of conviction, which includes the opinion in a defendant’s direct appeal.].)

                                           3
       Defendant was convicted of first degree murder (§ 187, subd. (a)), and the jury

also found true the robbery-murder special circumstance (former § 190.2,

subd. (a)(17)(i); see current § 190.2, subd. (a)(17)(A)), as well as an allegation that a

principal in the robbery was armed with a firearm (§ 12022, subd. (a)(1)). Defendant

appealed from his conviction contending, inter alia, the evidence was insufficient to

support the jury’s true finding on the robbery-murder special circumstance allegation.

(Mathis, supra, E015611.) We concluded the evidence was sufficient to support the

finding because the evidence supported a finding that both defendant and his codefendant

shot the clerk and, therefore, both were the actual killers. (Mathis, supra, E015611.) We

explained, in part: “From the noted evidence, the jury could have found that [defendant]

was wearing the gloves when he shot [the clerk] which is why the [gun residue] on his

hands [was] inconclusive. The evidence indicates there [were] approximately 5 to 10

minutes unaccounted for [in which] each defendant could have fired some of the shots

that killed [the clerk] and, thus, both were the actual killers.” (Mathis, supra, E015611.)

Defendant filed habeas corpus petitions raising the same issue, all of which were denied.

       On January 8, 2019, defendant filed a petition, in propria persona, for resentencing

under section 1170.95. Counsel was appointed for him. The prosecution moved to

dismiss on the grounds defendant “was convicted of murder, with a felony murder special

circumstance [found] true; also sentenced LWOP in 1994. [¶] And although the jury

instructions are not in imaging, the law was very clear in 1994, that, in order to find that




                                           4
special circumstance true for at least a non-killer, the jury would have had to find that the

defendant was a major participant, acting with reckless indifference.” Defense counsel

objected “for the record” and submitted. The trial court granted the motion to dismiss the

petition for the reasons stated by the prosecution.4

                                     II. DISCUSSION

       Defendant contends the trial court erred by ruling that the jury’s finding on the

special circumstance conclusively established that he was not eligible for resentencing.

He argues that the Supreme Court’s decisions in People v. Banks (2015) 61 Cal.4th 788

(Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark) significantly narrowed the

definition of both “‘major participant’” and “‘reckless indifference to human life,’” so

that the jury’s pre-Banks and Clark true findings do not establish that he comes within

that definition.

       Recently, however, in People v. Jones (2020) 56 Cal.App.5th 474 (Jones), review

granted January 27, 2021, S265854,5 this court rejected an identical contention. (Id. at




       4  We note the February 28, 2020 minute order reads, “Petition denied.” However,
after the prosecutor made a “motion to dismiss” the petition, the court stated: “The
motion to dismiss is granted.” The court’s oral ruling prevails over the discrepant minute
order. (People v. Hartley (2016) 248 Cal.App.4th 620, 637 [“When there is a discrepancy
between the record of the court’s oral pronouncement of judgment and the clerk’s minute
order, the oral pronouncement controls.”].)

       5 Review was granted pending consideration and disposition of a related issue.
(People v. Lewis (Mar. 18, 2020, S260598) [2020 Cal. Lexis 1946] [“May superior courts
consider the record of conviction in determining whether a defendant has made a prima
facie showing of eligibility for relief under Penal Code section 1170.95?].”

                                           5
pp. 482-485.) We held that “[a] petitioner with a pre-Banks/Clark finding faces the same

bar to relief under section 1170.95 as a petitioner with a post-Banks/Clark finding. This

is because Banks and Clark did not create a new rule of law, but rather ‘clarified’ the

already-existing meaning of the phrases ‘major participant’ and ‘reckless indifference to

human life’ for purposes of special circumstance allegations under section 190.2,

subdivision (d).” (Id. at p. 482.) Therefore, “a special circumstance finding under

section 190.2, subdivision (d) [renders a petitioner ineligible] for relief under section

1170.95 as a matter of law. This is because a jury has already found them to have

satisfied the new definition of felony murder under amended section 189. Although they

were not the actual killer, a jury found them to have been a major participant in the

underlying felony who acted with reckless indifference to human life.” (Id. at p. 482.)

       We readily acknowledge that (1) there is a split of authority on whether a

defendant must first seek relief under Banks/Clark through a habeas petition before filing

a section 1170.95 petition (Jones, supra, 56 Cal.App.5th at pp. 482-483), and (2) the

issue of whether a felony-murder special circumstance finding under section 190.2,

subdivision (a)(17), made before Banks and Clark precludes a defendant from making a

prima facie showing of eligibility for relief under section 1170.95 is currently pending

before the Supreme Court. (People v. Strong (Mar. 10, 2021, S266606) [2021 Cal. Lexis




                                           6
1701].) Unless and until the Supreme Court tells us otherwise, we adhere to our opinion

in Jones. (Cal. Rules of Court, rule 8.1115(e).)6

       Furthermore, “in the wake of Banks and Clark, no mandatory language was added

to the CALCRIM instructions on special circumstances under section 190.2,

subdivision (d). Optional language describing the Banks and Clark factors was added.

(CALCRIM No. 703.) . . . [¶] [However,] the optional language that was added to the

CALCRIM instructions in light of Banks and Clark does not require the jury to consider

any additional questions or resolve any additional issues. As to reckless indifference, the

optional language states, ‘When you decide whether the defendant acted with reckless

indifference to human life, consider all the evidence. No one of the following factors is

necessary, nor is any one of them necessarily enough, to determine whether the defendant

acted with reckless indifference to human life. Among the factors you may consider are,’

followed by a list of the factors identified in Clark. (CALCRIM No. 703.) The optional

language concerning major participant is identical. The only requirement imposed on the

jurors is that they consider all the evidence. Everything else is optional (the jury ‘may’

consider the listed factors, among others). (CALCRIM No. 703.) [¶] . . . The issues


       6   Earlier, in People v. Law (2020) 48 Cal.App.5th 811, review granted July 8,
2020, S262490, we held: “[T]he trial court erred by concluding the special circumstance
finding, on its own, rendered Law ineligible for relief [under section 1170.95] . . . .”
(Id. at p. 825.) Nonetheless, we concluded the error was harmless because the record of
the defendant’s conviction demonstrated he was an active participant and acted with
reckless disregard to human life. (Ibid.) To the extent Law held that a superior court
considering a petition under section 1170.95 may not conclude as a matter of law that the
petitioner is ineligible for relief based on the jury’s true finding on a special circumstance
allegation under section 190.2, subdivision (d), that decision is inconsistent with Jones.
We agree with the analysis in Jones.

                                           7
resolved and questions answered by juries before and after Banks and Clark will be

exactly the same.” (Jones, supra, 56 Cal.App5th at pp. 486-487 (conc. opn. of

Menetrez, J.).)

       As we suggested in Jones, supra, 56 Cal.App.5th at pages 478-479, a person in

defendant’s position is not wholly without a remedy. He or she may challenge prior

special circumstance findings in a habeas proceeding. (See, e.g., In re Scoggins (2020)

9 Cal.5th 667, 676-683.) We express no opinion as to whether in defendant’s case there

might be some procedural bar to such a proceeding at this point.

       We therefore conclude the trial court properly dismissed defendant’s

section 1170.95 petition.

       As a result, we conclude defendant’s counsel was not ineffective for failing to

reference Banks and Clark in the written reply or for only objecting “for the record” and

submitting at the hearing on the petition. Given our conclusion that defendant was not

entitled to relief under section 1170.95 as a matter of law, it is not reasonably probable

that defendant would have received a more favorable outcome had his counsel referenced

Banks and Clark in the written reply or argued differently at the hearing. (See People v.

Ledesma (1987) 43 Cal.3d 171, 217-218 [ineffective assistance of counsel claim requires

the defendant to “‘show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different’”].)




                                          8
                                    III. DISPOSITION

       The order dismissing defendant’s section 1170.95 petition without a hearing is

affirmed. The superior court clerk is directed to correct the February 28, 2020 minute

order to reflect the petition was dismissed, instead of denied.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                  McKINSTER
                                                                                         J.
We concur:



RAMIREZ
                        P.J.



MENETREZ
                           J.




                                          9